In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00146-CR



          SHARON LEE DOWNES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 349th District Court
                Houston County, Texas
               Trial Court No. 10CR270




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                          MEMORANDUM OPINION
           Sharon Lee Downes was convicted of retaliation 1 by a Houston County 2 jury after she

refused the appointment of counsel, chose to represent herself at trial, and failed to attend the

trial after having participated in the jury selection process on the preceding day. Downes was

sentenced to ten years’ incarceration and was fined $5,000.00. We affirm the judgment of the

trial court because (1) Downes’ waiver of the right to counsel was intelligent, voluntary,

knowing, and competent, and (2) the trial court did not abuse its discretion in determining that

Downes voluntarily absented herself from trial.

I.         Downes’ Waiver of the Right to Counsel Was Intelligent, Voluntary, Knowing, and
           Competent

           A.      Knowing, Voluntary, and Intelligent Waiver

           Downes initially claims that she failed to knowingly, intelligently, and voluntarily waive

her right to counsel, which was “a predicating and significant factor in insuring that appropriate

due process was thwarted.”

           “The Sixth and Fourteenth Amendments of our Constitution guarantee that a person

brought to trial in any state or federal court must be afforded the right to the assistance of counsel

before he can be validly convicted and punished by imprisonment.” Faretta v. California, 422
U.S. 806, 807 (1975). “Those amendments also guarantee that any such defendant may dispense

with counsel and make his own defense.” Collier v. State, 959 S.W.2d 621, 625 (Tex. Crim.
1
    TEX. PENAL CODE ANN. § 36.06 (West 2011).
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
Ohio App. 1997) (citing Faretta, 422 U.S. at 818–20); see Adams v. United States ex rel. McCann,

317 U.S. 269, 279 (1942) (“[T]he Constitution does not force a lawyer upon a defendant.”).

            A defendant’s decision to dispense with counsel must be made “(1) competently,

(2) knowingly and intelligently, and (3) voluntarily.” Collier, 959 S.W.2d at 625 (citing Godinez

v. Moran, 509 U.S. 389, 400–01 (1993); Faretta, 422 U.S. at 834–35). When a defendant asserts

the right to represent herself, the trial court must admonish the defendant about the dangers and

disadvantages of self-representation “so that the record will establish that [s]he knows what [s]he

is doing and [her] choice is made with [her] eyes open.” Faretta, 422 U.S. at 835 (quoting

Adams, 317 U.S. at 279); see TEX. CODE CRIM. PROC. ANN. art. 1.051(g) (West Supp. 2013)

(stating court “shall advise the defendant of the nature of the charges . . . and, if the defendant is

proceeding to trial, the dangers and disadvantages of self-representation”). If:

            (1) a defendant clearly and unequivocally declares to a trial judge that he wants to
            represent himself and does not want counsel, (2) the record affirmatively shows
            that a defendant is literate, competent, and understanding and that he is
            voluntarily exercising his informed free will, and (3) the trial judge warns the
            defendant that he thinks it is “a mistake not to accept the assistance of counsel”
            and that the defendant will “be required to follow all the ‘ground rules’ of trial
            procedure,” the right of self-representation cannot be denied.

Dolph v. State, No. 06-13-00029-CR, 2013 WL 6709943, at *1 (Tex. App.—Texarkana Dec. 20,

2013, pet. ref’d) (quoting Faretta, 422 U.S. at 835–36).

            Downes appeared with court-appointed counsel at a pretrial hearing on August 30, 2012.

At the outset of the hearing, Downes’ court-appointed attorney, joined by Downes, moved the

court to withdraw from representation. 3 Downes immediately indicated that she intended to


3
    The trial court ultimately granted the motion to withdraw.
                                                             3
handle the case herself and that she had already filed a motion to dismiss. On the heels of this

announcement, the trial court conducted a detailed and lengthy Faretta inquiry. The court’s

inquiry revealed that Downes was forty-seven years old, had a high school diploma, and had

over 200 college hours from various courses taken “through the years.” The inquiry further

indicated that, in the past, Downes was employed in the area of outside sales.

       The trial court asked Downes if she understood that criminal litigation is complex and

that having the guidance of counsel would be better than her own, unskilled efforts. Downes

indicated that she understood. Downes acknowledged her basic unfamiliarity with the rules of

criminal procedure, but stated that she was familiar with courtroom procedure. When asked if

she was familiar with the Rules of Evidence, Downes indicated her familiarity with certain

Rules. The trial court admonished that the Rules of Evidence included “a lot more” than that.

Downes acknowledged that she probably did not know how to preserve error for appeal. The

trial court further inquired into Downes’ knowledge of the concepts of (1) lesser-included

offenses, (2) range of punishment, and (3) mitigating evidence. While Downes’ knowledge of

these areas was limited, she indicated that she was familiar with the facts of her case, had

researched her case, and had good organizational skills.         The court advised Downes that

“[p]eople that choose to represent themselves could be at an extreme, extreme disadvantage . . .

because the state’s attorney will have gone to law school . . . would have studied procedure . . .

the Rules of Evidence, would have studied everything that relates to law in the case, and will

have a valid law license.” Downes indicated that she understood the disparity in her own level of

skill in these areas and that of a person with a law license and stated that she understood that this

                                                 4
set of circumstances would place her at an extreme disadvantage. The court informed Downes

that she was charged with a third degree felony, which carries a punishment range of two-to-ten

years’ prison time. Downes was admonished that her ignorance of the law, lack of experience,

refusal to look at the big picture, and exercise of poor judgment in refusing a lawyer could result

in prison time. Downes indicated that she understood all of those issues. The court told Downes

that, although she could not be forced to accept the appointment of counsel, accepting the

assistance of counsel was the wise decision. The trial court further warned Downes that handling

the case on her own would be “extremely stupid” and “absolutely stupid.”                  Downes

acknowledged, “It’s a risk. I do agree with that, and I appreciate it.” The court continued its

efforts to persuade Downes, stating, “You are looking at two to ten to do and looking,

potentially, at another felony,” to which Downes’ replied, “I understand.” In frustration, the

court stated,

       I’m going to ask one last time. It is absolutely crazy, I think, in my mind, for you
       to represent yourself; however, you may do so, or the Court will appoint you a
       lawyer. Do you want the Court to appoint you a lawyer, or do you want to go on
       your own?

Downes continued in her quest to represent herself.           After again indicating her strong

disagreement with that decision, the court indicated that counsel would be appointed for Downes

should she change her mind. The court concluded, “The Court having conducted the Faretta

hearing as required by law, thinks it is not wise, has done everything possible to convince

Ms. Downes otherwise, but the Court will authorize Ms. Downes to represent herself in a pro se

capacity.”


                                                5
           Later, during the same hearing, Downes presented a motion to the court. When Downes

was informed that the court did not have jurisdiction to hear the motion, she stated that she was

doing the best she could. At that point, the court pointed out, “That’s an example of what I was

telling you, you would be your own worst enemy being your own lawyer. Do you want to

reconsider?” At that point, Downes agreed to accept the appointment of counsel.

           The following day, Downes penned a letter to the trial court stating that she refused to

work with court-appointed counsel. Downes wrote, “[I]t is not in my best interest to work with

any staff on the Houston County list as I will not receive effective representation.” Downes

indicated that she would continue to represent herself, claiming that although she is not an

attorney and does not claim to know everything, “this is a no brainer case that does not meet

Texas Penal Code 36.06 requirements for prosecution, it will not go to trial, the case is frivolous

hearsay, it does not even belong in Pre-School Time Out Court and I can handle it.”

           In a letter to her appointed counsel dated September 30, 2012, 4 Downes informed counsel

that she was terminating his representation and specifically requested that counsel refrain from

contacting her.        Consequently, on November 6, 2012, Downes’ attorney filed a motion to

withdraw as counsel because Downes no longer wanted to be represented by counsel. Counsel

further explained that Downes instructed him not to contact her, that she would not cooperate in

the preparation of her defense, and that she instructed counsel to file a motion to withdraw.

           At the hearing on the motion to withdraw, the trial court reminded Downes of the August

hearing in which Downes eventually decided that she wanted court-appointed counsel to


4
    Although the letter is dated September 30, 2012, it includes the caption “FINAL WARNING NOTICE 10/29/12.”
                                                        6
represent her. Downes informed the court that the court decided that for her and that she “really

didn’t want that.” The court again advised Downes that her decision was not smart, stating,

“You might be doing more harm than good.” Downes continued to insist on self-representation.

When Downes expressed irritation at the fact that appointed counsel filed a motion to suppress

evidence on her behalf, the court explained that counsel was “trying to cover [her] backside.”

The court persisted in attempting to dissuade Downes from self-representation. The court stated,

“I’m trying to convince you a lawyer is your best way to go to get the best representation you

possibly can get.”   When it was apparent that Downes would not be persuaded to accept

appointed counsel, the trial court appointed stand-by counsel and explained that counsel was

available for legal advice during trial and was also available to step in and defend Downes at any

time.

        There is no question on this record, which indicates Downes rejected two court-appointed

attorneys in favor of self-representation, that Downes unequivocally declared to the trial court,

numerous times, her desire to represent herself. The trial court warned Downes, also numerous

times, that it was unwise to refuse the assistance of counsel and that Downes would be expected

to follow all applicable rules and procedures. Nevertheless, Downes contends that her poor

performance during voir dire is proof that the trial court failed to ensure that the trial was

conducted fairly. “It is undeniable that in most criminal prosecutions defendants could better

defend with counsel’s guidance than by their own unskilled efforts.” Faretta, 422 U.S. at 834.

The performance of a pro se defendant is not the standard by which we determine whether a

defendant knowingly and intelligently waived the assistance of counsel.

                                                7
       Here, Downes repeatedly asserted her desire to act pro se, despite numerous warnings

from the trial court of the potential negative consequences. The trial court permitted Downes to

represent herself only after (1) informing her of her absolute right to appointed counsel, (2)

admonishing Downes of the dangers of self-representation in light of the evidentiary and

procedural rules she was required to follow, (3) confirming that Downes knew the charges

against her and the range of punishment, and (4) determining that she was literate, had graduated

from high school, and had attended some college. See Collier, 959 S.W.2d at 626. Downes

confirmed that she understood the risks of self-representation and elected to proceed in the face

of those risks. “Personal liberties are not rooted in the law of averages. The right to defend is

personal. The defendant, and not his lawyer or the State, will bear the personal consequences of

a conviction.” Faretta, 422 U.S. at 834. We find Downes’ waiver of the right to counsel was

knowing, voluntary, and intelligent.

       B.      Competent Waiver

       Downes further contends that the trial court failed to take her mental capacity into

account when evaluating her waiver of the right to counsel. This argument is based on the

premise that, although Downes was competent to stand trial, she was not mentally competent to

represent herself at trial. In support of this position, Downes relies on Indiana v. Edwards, 554
U.S. 164 (2008), in which the United States Supreme Court considered the issue of whether the

Constitution requires a state trial court to permit a mentally ill defendant, on request, to conduct

his own defense at trial. Generally, “‘the competence that is required of a defendant seeking to

waive his right to counsel is the competence to waive the right, not the competence to represent

                                                 8
himself.’” Id. at 172 (quoting Godinez v. Moran, 509 U.S. 389, 399 (1993)). The Court,

however, “caution[ed] against the use of a single mental competency standard for deciding both

(1) whether a defendant who is represented by counsel can proceed to trial and (2) whether a

defendant who goes to trial must be permitted to represent himself.” Id. at 175. The Court held,

            [T]he Constitution permits judges to take realistic account of the particular
            defendant’s mental capacities by asking whether a defendant who seeks to
            conduct his own defense at trial is mentally competent to do so. That is to say the
            Constitution permits States to insist upon representation by counsel for those
            competent enough to stand trial under Dusky[5] but who still suffer from severe
            mental illness to the point where they are not competent to conduct trial
            proceedings by themselves.

Id. at 177–78 (emphasis added). The mental-illness-related limitation on the scope of the right to

self-representation articulated in Edwards was recognized by the Texas Court of Criminal

Appeals in Chadwick v. State, 309 S.W.3d 558, 561 (Tex. Crim. App. 2010).

            The trial judge is in the best position to decide whether a mentally ill defendant is

competent to proceed pro se. Edwards, 554 U.S. at 177; Chadwick, 309 S.W.3d at 561. Because

the issue on appeal is a mixed question of law and fact which turns on an evaluation of

credibility and demeanor, we review the trial court’s ruling for an abuse of discretion.

Chadwick, 309 S.W.3d at 561. We view the evidence in the light most favorable to the trial

court’s ruling and will imply any findings of fact supported by the evidence and necessary to

support the trial court’s ruling in the absence of explicit findings. Id.

            We recognize that Downes has a history of mental illness. The trial court acknowledged

and addressed this issue at the August 2012 Faretta hearing. Among the items discussed was the


5
    Dusky v. United States, 362 U.S. 402 (1960) (per curiam) (defining competency to stand trial).
                                                            9
fact that the trial court had previously found Downes incompetent to stand trial in this case. 6

After Downes was briefly hospitalized at the Rusk County Hospital, the trial court found

Downes competent to stand trial on May 12, 2011. Over a year after that decision, at the Faretta

hearing, Downes indicated that she was currently seeing her doctor on a regular basis and that

she was taking lithium for, as Downes described it, a very mild case of bipolar disorder that is

under control. Downes’ description of her illness as mild and well-controlled is supported by the

record, which indicates that she had the ability to communicate clearly and to conduct herself

appropriately in court. “[B]ipolar disorder, standing alone, does not preclude a competent waiver

of counsel without some additional showing the defendant is mentally incompetent to represent

herself.” Cudjo v. State, 345 S.W.3d 177, 187 (Tex. App.—Houston [14th Dist.] 2011, pet.

ref’d) (affirming determination of competence to waive counsel although appellant suffered from

bipolar disorder and was housed in prison mental health unit, but could communicate clearly,

conduct himself appropriately, ask coherent questions, lodge objections, and articulate defenses

to allegations); but cf. Chadwick, 309 S.W.3d at 562 (trial court did not abuse discretion in

denying right to self-representation when appellant put curses on trial court, interrupted his

attorney, launched into rambling monologues and personal attacks, and filed incoherent

motions).

        Here, the trial court interacted with Downes on several occasions after she was deemed

competent to stand trial, in addition to the August Faretta hearing. These interactions provided

the court with ample information to take “realistic account” of Downes’ mental competence to

6
 The docket indicates that the trial court ordered a competency evaluation on January 27, 2011. Thereafter, on
February 24, 2011, the trial court found Downes “not competent to stand trial at this time.”
                                                     10
conduct her own defense. See Edwards, 554 U.S. at 177. Additionally, the trial court provided

Downes with standby counsel to consult at any point before or during the trial. 7

         We must give almost total deference to the trial court’s rulings on mixed questions of law

and fact when the resolution of the issue turns on an evaluation of credibility and demeanor.

Further, the trial court was in the best position to evaluate whether Downes manifested a severe

mental illness that would render her incompetent to proceed pro se. See id.; Chadwick, 309
S.W.3d at 561. Construing the evidence in the light most favorable to the trial court’s ruling, we

conclude that the trial court did not abuse its discretion in impliedly finding that Downes was

competent to waive counsel and proceed pro se. See Chadwick, 309 S.W.3d at 561.

II.      Downes’ Absence from Trial

         On June 10, 2013, Downes participated in the jury selection process, the jury was

empaneled and sworn, and Downes entered her plea of not guilty. Prior to adjourning for the

day, the trial court instructed Downes to be present in court at 8:50 the following morning prior

to the commencement of trial.

         At 7:00 a.m. June 11, 2013, the trial court received an email from Downes stating that she

was sick and could not make it to court. She asked that the case be postponed until the next




7
 Here, Downes’ participation in the trial was limited to the jury selection process. To the extent Downes relies on
her performance in that process to support her claim of mental incompetence, we note the trial court’s observation of
this process did not result in a re-evaluation of the decision to permit Downes to represent herself. The fact that
Downes’ performance could be described as less than effective merely reflects the fact that an untrained layperson is
not typically equipped to step into the role of a trial attorney.

                                                         11
available date. 8 The court coordinator replied to Downes’ email at 7:02 a.m. stating, “Court will

begin at 9:00, and you were told to be there at 8:50. It will not be canceled.” 9

            Based on Downes’ representations to the trial court in the six months preceding trial that

the trial was not going to happen, the trial court determined that Downes voluntarily absented

herself from trial after pleading “not guilty” to the indictment. 10 Downes was tried in absentia



8
    Downes’ email stated,

            I am very sick. This -- I’ll be unable to make it to court this a.m. I am really sorry. I have been
            sick all night. It’s not like me to be sick. I guess I have a stomach flu. Have actually been sick
            three times since February due to stress. I am so sorry, but I can’t make it. I can’t take the heat on
            top of it. My car has no AC. I will cancel the jury for this week, sequester the jury, and we can
            pick this up the next available date. It takes me two or three days to feel human again. I don’t feel
            human at all at this moment. I’m going back to sleep. I feel really rotten. I will e-mail you later
            to check in. Thanks, Sharon Downes.
9
 Standby counsel also emailed Downes and left a message on her telephone answering machine regarding
attendance at trial, but received no response.
10
     The court indicated,

            [This court has] received numerous letters from Ms. Downes in the last six months. Last week, on
            more than one occasion, she told me she was not coming, in writing. She made statements the
            trial was not going forward, it would be fatal. She gave me the excuse in April because of the
            explosion at the plant in West on I-35 -- she’s coming on I-45 from Houston -- that due to the
            fumes, I-45 was not clear. My coordinator called TxDOT, and there were no warnings or any
            cause for concern on 45. And she did not come that day, and that was April 18th.
                       She started in January saying that she was not coming. At the end of January, I set the
            trial for this week, accommodating that she advised the Court she was taking college classes and
            asked for the court to be after this semester ended. She has made numerous statements in court
            and in writing to the Court, and all of these writings are in the Court’s file, the trial was not come--
             was not happening, she needed dismissal, she wasn’t coming, she’s on the edge of threatening
            Ms. Sessions.
                       Last week, she was extremely racial in her comments. And the Court, pursuant to the
            Texas Code of Criminal Procedure 33.03, can go forward when the defendant voluntarily absents
            himself after pleading to the indictment or information or after the jury has been selected when the
            trial is before a jury. Pursuant to Texas Code of Criminal Procedure 37.06, in a felony case, the
            defendant must be present when the verdict is read unless his absence is willful or voluntary.
                       Based on the last six months, if not longer, Ms. Downes has stated in court and in writing
            the trial wasn’t going to happen, I’m not coming, it’s fatal. She tried last week for a, at least, third
            time, to postpone with a change of venue and a motion to recuse that the Administrative Judge of
            the First Region ruled upon late last week.
                                                              12
and was arrested the following day in a hotel located approximately two-to-three hours from the

Houston County courthouse.

       On appeal, Downes claims the trial court abused its discretion in determining that her

absence from trial was voluntary. Article 33.03 of the Texas Code of Criminal Procedure

provides,

       In all prosecutions for felonies, the defendant must be personally present at the
       trial, . . . provided, however, that in all cases, when the defendant voluntarily
       absents [her]self after pleading to the indictment or information, or after the jury
       has been selected when trial is before a jury, the trial may proceed to its
       conclusion.

TEX. CODE CRIM. PROC. ANN. art. 33.03 (West 2006).                    Whether the trial court erred in

proceeding with the trial is reviewed under an abuse of discretion standard. Moore v. State, 670
S.W.2d 259, 261 (Tex. Crim. App. 1984). In most instances, the appellate court must determine,

from hindsight, the validity of the trial court’s determination that the defendant’s absence was

voluntary. Id.; Hudson v. State, 128 S.W.3d 367, 375–76 (Tex. App.—Texarkana 2004, no pet.).

The defendant must provide evidence to refute the trial court’s determination, or we will not

disturb the trial court’s finding. Hudson, 128 S.W.3d at 375–76.

       As we have noted, Downes was present when the jury was selected and sworn in and

when the judge recessed court for the day and announced when the trial would resume. Downes

accounted for her failure to appear, but the trial court, based on information in the record, did not

find this story credible. Instead, the trial court found that Downes’ absence was voluntary. Here,




              The Court in good conscience cannot say Ms. Downes is sick. The court finds that
       Ms. Downes is voluntarily absenting herself from today’s proceedings, and we are going forward.
                                                     13
the trial court had some evidence before it to support the conclusion that Downes’ absence was

voluntary. See Moore, 670 S.W.2d at 261.

            Indeed, the record reflects a pattern of Downes’ delay tactics; she even boldly declared

on several occasions that there would be no trial. In January 2013, Downes filed a motion to

recuse the trial court judge, which was denied by Senior District Judge, Gene Knize. 11 In April

2013, Downes’ case was set for a motions hearing. On the day before the scheduled hearing,

Downes sent an email to the trial court asking to participate via conference call. The trial court

determined that Downes was to appear in person, and this information was communicated to

Downes via email correspondence on the day prior to the hearing. The following day—the date

of the hearing—Downes emailed a motion for continuance (referring to same as “a quick

informal motion for continuance”) due to “the explosion and amonia [sic] spread in the I-45

North area.” That same morning, Downes was informed that the motion for continuance was

denied. 12 The docket indicates that the trial court called Downes six times at the number she

provided before hearing the motion for continuance.

            Downes emailed a second motion for continuance to the trial court in May 2013. This

motion was likewise denied. On receipt of this denial, Downes wrote the trial court a letter

indicating, “This document serves as official notice or TRIAL PROTEST by Defendant Pro Se

who will not be [sic] NOT appear in court on June 10 for the trial in Petition and Protest of

Cause No: 10CR270 . . . .” Downes further stated, “Trial will not be had and will be stopped if

11
     Downes had previously filed a motion to recuse in August 2011, which was also denied by Judge Knize.
12
 A handwritten note appears in the record: “Called Jan at TxDOT -- no advisory for I-45 -- only traffic delays on I-
35.”
                                                          14
in progress.” Demonstrating her intention to stop the trial, Downes wrote, “Let me make it very

clear I will not appear in court on June 10, 2013[,] to continue to be abused by the staff. I will

stop any trial during the proceeding and I do mean STOP IT.” Downes concluded, “CANCEL

THE JURY AND WITNESSES THERE WILL BE NO TRIAL FOR CAUSE NO. 10CR270

JUNE 10, 2013.”

            Thereafter, Downes engaged in delaying tactics including the June 4, 2013, filing of a

motion to recuse both the prosecuting attorney and the trial court. 13 On June 7, Downes emailed

the trial court’s docket coordinator informing her that the referenced recusal motion had been

filed and asking if the motion was set for hearing on June 10 at 9:00 a.m.—the scheduled trial

date. At the conclusion of this e-mail, Downes stated, “I am only appearing in court if the above

items will be met or a Straight DISMISSAL with no conditions at all. I will only sign Dismissal

documents and not one additional thing.” Downes was informed that her recusal motion had

been forwarded to the presiding judge of the First Administrative Judicial Region. Additionally,

the court sent Downes the following notice on Friday, June 7: “[The] Court has set your case for

trial and has ordered you to appear on Monday, June 10, 2013[,] at 9:00 a.m. to begin trial.”

Downes’ email reply stated, among other things, “I am NOT coming unless my case is

guaranteed to be dismissed because it will be a waste of my money which I do not have.”

Downes was then informed that the administrative law judge had “responded that jury trial shall

proceed on Monday, June, 10, 2013[,] at 9:00 a.m.” Downes informed the docket coordinator




13
     This was the third motion Downes filed to recuse the trial court.
                                                             15
that she had not told her family about the trial because she hoped it would go away. Downes

further advised, “It needs to be dismissed.”

        It was against this backdrop that the trial court understandably looked askance on

Downes’ absence from trial due to a purported illness. Downes’ standby counsel attempted to

contact Downes by telephone and by email after the court received word from Downes that she

would not be present for trial.           Counsel received no response from Downes.                   The trial

commenced at 9:58 a.m., almost an hour later than scheduled. When the trial concluded, the

court recessed until Downes could be arrested and brought to court. 14

        Downes was located and arrested at a hotel in Webster, Texas, on June 12. The hotel

address did not match Downes’ home address in Liverpool, Texas. On her return to court,

Downes stated that she did not have money for a hotel in Houston County and that the drive was

too long for her. Downes failed to explain how she was then able to afford a hotel room in

Webster, Texas, located approximately three hours (in heavy traffic conditions) from the

Houston County courthouse.

        Lynn Gentry, a deputy with the Houston County Sheriff’s Department, testified that he

transported Downes from Webster back to the Houston County courthouse on June 12. Gentry

testified that Downes was in good physical condition when he picked her up. Downes did not

14
 On the evening of June 11, after the conclusion of the trial, Downes sent one additional email to the docket
coordinator, stating that she was

        taking an EMERGENCY INDEFINATE [sic] MEDICAL LEAVE OF ABSENCE from the court .
        . . effective immediately. I can’t do this right now I am exhausted and really physically sick. I
        was sick all night, & today vomiting do [sic] to exhaustion, caused by long term severe stress. I
        slept all day until I called you @ 4:00 pm. It wore me out getting up @ 3:00 a.m., to be in court
        by 9am. I will not be able to do that anymore for any reason. I WILL NOT BE IN COURT
        TOMORROW OR THURSDAY.
                                                       16
become ill on the drive to Houston County, and Gentry did not observe Downes exhibit any

symptoms of illness. Downes told Gentry that she did not feel good, that she was exhausted, and

that she had slept all day. Nontheless, Gentry indicated that Downes appeared to be fine with no

physical ailments.

         Downes testified that she had no idea that the case would be tried in her absence when

she called in sick. She explained that she had no intention of inconveniencing anybody, but that

she thought she should be entitled to a sick day from court. Downes explained that she slept the

entire day in order to feel better. She stated that she did not go to the emergency room because it

would not have helped and because she could not have gotten any rest there. 15 Downes indicated

that she understood why the trial court would think she was feigning illness after Downes

indicated, on several occasions, that there would be no trial, that the trial would be stopped in

progress, and that Downes wanted nothing but a dismissal of her case.                              The trial court

determined that Downes’ was not hospitalized, kidnapped, threatened, or harmed; she was,

instead, sleeping in her hotel room. The trial court told Downes, “[I]f you would not have sent

me letters over and over ‘I’m not coming,’ ‘This trial’s not going forward,’ ‘It’s going to be

postponed,’ . . . [then] what you have sent me in an e-mail saying that you were sick I would

have looked on differently.”

         Although Downes presented evidence attempting to explain her absence, we cannot say

that the evidence presented refutes the trial court’s determination that her absence was voluntary.

The evidence clearly reflects that Downes’ stated intention was to stop the trial from taking

15
 The trial court asked Downes if she was competent to stand trial, and Downes again explained that she was tired.
The trial court tested this question by having Downes identify the various players in her trial and define their roles.
                                                         17
place. The most recent pronouncement of such intention was only days before Downes did not

appear for her trial. Although Downes claimed to be ill, she did not require medical attention,

and the deputy who arrested her and brought her to the courthouse following her failure to appear

for trial testified that Downes appeared to be in good physical condition and that he observed no

signs of illness. Because we find no abuse of discretion, we will not disturb the trial court’s

finding. See, e.g., Bottom v. State, 860 S.W.2d 266, 267 (Tex. App.—Fort Worth 1993, no pet.)

(continuing trial in absence of defendant, who was hospitalized due to suicide attempt, was not

abuse of discretion; defendant was present when jury was selected). 16

III.    Conclusion

        We affirm the judgment of the trial court.




                                                   Jack Carter
                                                   Justice

Date Submitted:          May 28, 2014
Date Decided:            July 2, 2014

Do Not Publish




16
 Downes relies on Kerr v. State, 83 S.W.3d 832 (Tex. App.—Texarkana 2002, no pet.), to suggest that her due
process rights were violated. Kerr involved a defendant who absented himself before the jury had been selected.
Under these circumstances, the trial court erred in proceeding with the trial in Kerr’s absence. Id. at 834.
                                                      18